Allowance



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin He on 6/8/22.

				           Claims

1.	(Currently Amended)	A data storage device, comprising:
	a memory device; and
	a controller supporting at least one zoned namespace (ZNS) coupled to the memory device, wherein the controller is configured to:
receive a request from a host device to open a new zone;
deliver an initial zone active limit (ZAL) value for the ZNS to the host device, wherein a ZAL value corresponds to a maximum time that an open zone can be open for, wherein the open zone is closed upon reaching the maximum time, [[and]] wherein the ZAL value corresponds to a current cycling condition of the open zone and a time that the open zone has been open for, and wherein the current cycling condition corresponds to a number of write/erase cycles of the open zone;
change, based on the current cycling condition, the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and
communicate the new ZAL value for the ZNS to the host device.

8.	(Currently Amended)	A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller is configured to:
provide an initial zone active limit (ZAL) value for a zoned namespace (ZNS) to a host device, wherein a ZAL value corresponds to a maximum time that an open zone can be open for, wherein the open zone is closed upon reaching the maximum time, [[and]] wherein the ZAL value corresponds to a current cycling condition of the open zone and a time that the open zone has been open for, and wherein the current cycling condition corresponds to a number of write/erase cycles of the open zone;
analyze a block of the ZNS;
determine conditions in which the block operates;
calculate, based on the current cycling condition, a new ZAL value for the ZNS; and
communicate the new ZAL value for the ZNS to the host device.

15.	(Currently Amended)	A data storage device, comprising:
	a memory device;
	a controller coupled to the memory device; and
	means to dynamically change, based on a current cycling condition, an initial zone active limit (ZAL) value to a new ZAL value while a zoned namespace (ZNS) is open, wherein a ZAL value corresponds to a maximum time that an open zone can be open for, wherein the open zone is closed upon reaching the maximum time, [[and]] wherein the ZAL value corresponds to the current cycling condition of the open zone and a time that the open zone has been open for, and wherein the current cycling condition corresponds to a number of write/erase cycles of the open zone.

					       Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Donlan et al. U.S. Patent No. 10,417,190) teaches: cleaning zones periodically or on command, wherein, zone cleaning heuristics may determine which zones are candidates for relocation, based on for example, which zones have the most portion of deleted space. Further, when live data is relocated from a mostly-empty zone to another zone, the mostly-empty zone may be flagged as empty and available for writing. Also, zone footers may also be used in the cleaning process, which can provide the ability to determine efficiently, whether a zone is closed and also a summary of data stored on the zone. In addition, there may be scrub operations performed, in order to clean up and recover any corrupt data, wherein, for example, the scrub process may mark all records not found in index pages, and further, reading through the zones, mark records found as they are found and validated. Lastly, any records that are not found or determined to be corrupt, may be recovered or may be considered deleted.
However, when read as a whole, the prior art does not teach: deliver an initial zone active limit (ZAL) value for the ZNS to the host device, wherein a ZAL value corresponds to a maximum time that an open zone can be open for, wherein the open zone is closed upon reaching the maximum time, wherein the ZAL value corresponds to a current cycling condition of the open zone and a time that the open zone has been open for, and wherein the current cycling condition corresponds to a number of write/erase cycles of the open zone; change, based on the current cycling condition, the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                      CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
            EA
         6/13/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112